Case 1:20-cv-01002-RJJ-SJB ECF No. 9, PageID.132 Filed 11/19/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


STACEY HILTON, and Case No. l:20-cv-01002
GOOD MOOS LLC,

       Plaintiffs, Hon. Robert J. Jonker
V.




ANN MEISCH,

       Defendant.




                                         Joint Status Report

       A Rule 16 Scheduling Conference is scheduled for Monday, December 7, 2020 at 4:00

p.m. before the Hon. Robert J. Jonker. Appearing for the parties as counsel will be Bradford W.

Springer (for plaintiffs Stacey HHton and Good Moos LLC), and Kristen Lee Rewa (for defendant

Ann Meisch).

        1. Jurisdiction: The basis for the Court's jurisdiction is federal question jurisdiction.

The claim asserted is under 42 U.S.C. Section 1983 for alleged violations of the First and

Fourteenth Amendments to the United States Constitution. There are no objections to jurisdiction.

There are no alleged State law claims.

       2. Jury or Non-Jury: This case is to be tried before a jury.

        3. Judicial Availability: The parties do not agree to have a United States Magistrate

Judge conduct any and all further proceedings in the case, including trial, and to order the entry of

final judgment
Case 1:20-cv-01002-RJJ-SJB ECF No. 9, PageID.133 Filed 11/19/20 Page 2 of 5




        4. Statement of the Case: Plaintiffs applied to renew their lease of a rental "chalet

for their ice cream business as part of the City of Muskegon's Western Market program in

downtown Muskegon. Plaintiffs' allege that defendant, Ann Meisch, the City Clerk who manages

the program, caused their renewal application to be rejected in retaliation for engaging in conduct

protected under the First Amendment and Fourteenth Amendment. Plaintiffs' claim is brought

under 42 U.S.C. Section 1983 for the alleged retaliation. Defendant denies any retaliation or any

violation of plaintiffs' rights.

        5. Joinder of Parties and Amendment of Pleadings: The parties expect to file all

motions forjoinder of parties to this action and to file all motions to amend the pleadings by

April 1,2021.

        6. Disclosures and Exchanges: Rule 26(a) mandates particular disclosures that apply

on a self-executing timetable in the absence of contrary court order. Describe in the Joint Status

Report what the parties propose regarding these categories of disclosure. In addition, this Court

will require a preliminary disclosure of potential lay witnesses earlier than Rule 26(a)(3) would

otherwise require. Propose a date for this disclosure in the Joint Status Report. NOTE: Rule 26(e)

provides the duty to supplement applicable disclosures and discovery responses. All parties must

comply with this duty, and Rule 37 sanctions apply.

        (i) Fed.R.Ctv.P. 26(a)(l) disclosures: The parties propose a December 21, 2020

disclosure deadline for all parties.

        (ii) Fed.R.Civ.P. 26(a)(2) disclosures: Plaintiff proposes disclosures by January 15,

2021. Defendant proposes staggered deadlines with Plaintiff furnishing the names of expert

witnesses by January 15, 2021 and Defendants by February 15, 2021.
Case 1:20-cv-01002-RJJ-SJB ECF No. 9, PageID.134 Filed 11/19/20 Page 3 of 5




       (iii) Fed.R.Civ.P. 26(a)(3) disclosures: Plaintiff proposes the parties make these

disclosures 90 days before trial. Defendant proposes staggered deadlines with Plaintiffs report

due by March 5, 2021; Defendants report due by April 5,2021.

       (iv) The parties are unable to agree on voluntary production at this time. Defendant

produced documents to Plaintiffs pursuant to a FOIA Request.

       (v) Initial disclosure of potential lay witnesses by plaintiffs and defendant will occur

by February 1,2021.

       7. Discovery: The parties believe that all discovery proceedings can be completed by

July 30, 2021. The parties recommend the following discovery plan: The parties anticipate that

discovery in this case will be straightforward and likely may be completed under the Court Rules

within a period of 6 months, although the course of the ongoing pandemic is unpredictable and

may require flexibility. The parties anticipate that depositions will need to be conducted remotely

and they agree to cooperate in this regard. The subjects on which discovery may be needed include

defendant s alleged retaliation under the First Amendment and the reasons plaintiffs' renewal


application was denied. The parties do not believe the presumptive limits for interrogatories and

depositions should be modified in this case. Defendant requests that Requests for Production of

Documents be limited to 25.


       8. Motions; The parties anticipate that all dispositive motions will be filed by 30 days

after the close of discovery. The parties acknowledge that it is the policy of this Court to prohibit

the consideration ofnon-dispositive discovery motions unless accompanied by a certification that

the moving party has made a reasonable and good faith effort to reach agreement with opposing

counsel on the matters set forth in the motion.
Case 1:20-cv-01002-RJJ-SJB ECF No. 9, PageID.135 Filed 11/19/20 Page 4 of 5




           9. Alternative Dispute Resolution: The parties recommend that this case be submitted

to the following method(s) of alternative dispute resolution: voluntary facilitative mediation or

early neutral evaluation.


           10. Length of Trial: Counsel estimate the trial will last approximately 3 days total,

allocated as follows: 2 days for plaintiffs' case, 1 day for defendant's case, and 0 days for other


parties.


           11. Prospects of Settlement: The status of settlement negotiations is; Plaintiffs made

a pre-suit settlement demand to which defendant did not respond. Defense counsel believes the

prospects for settlement are good.

           12. Electronic Document Filine System: Counsel are reminded that Local Civil Rule

5.7(a) now requires that attorneys file and serve all documents electronically, by means of the

Court's CM/ECF system, unless the attorney has been specifically exempted by the Court for cause

or a particular document is not eligible for electronic filing under the rule. The Court expects all

counsel to abide by the requirements of this rule. Pro se parties (litigants representing themselves

without the assistance of a lawyer) must submit their documents to the Clerk on paper, in a form

complying with the requirements of the local rules. Counsel opposing a pro se party must file

documents electronically but serve pro se parties with paper documents in the traditional manner.

           13. Other: In light of the status of the pandemic, counsel for the parties respectfully

request permission to participate in the Rule 16 scheduling conference by telephone. Counsel


would make a similar request, if circumstances warrant, for further non-evidentiary court

appearances.
Case 1:20-cv-01002-RJJ-SJB ECF No. 9, PageID.136 Filed 11/19/20 Page 5 of 5




     Dated: November 19, 2020

                                  Respectfully submitted,

                                  SCHOLTENFANT



                                  By: /s/ Bradford W. Springer
                                         Bradford W. Springer (P67201)
                                         100 N. Third Street; P.O. Box 454
                                         Grand Haven, MI 49417
                                         (616)842-3030
                                         bsprin£er(%scholtenfant.com

                                  CUMMINGS, McCLORY, DAVIS & ACHO



                                  By: /s/ Allan C. Vander Laan
                                         Allan C. Vander Laan (P33893)
                                         KristenRewa(P73043)
                                         2851 CharlevoixDr., S.E. - Suite 327
                                         Grand Rapids, MI 49546
                                         (616)975-7470
                                         avanderlaan(%cmda- law. corn
